Citation Nr: 0532344	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-14 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability. 

3.  Entitlement to service connection for right ear 
disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972 and from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, wherein the RO denied service connection 
for right ear hearing loss and right and left knee 
disabilities.  

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona.  A copy of 
the hearing transcript has been associated with the claims 
file. 


FINDINGS OF FACT

1. The veteran does not have right ear hearing loss as 
defined by VA. 

2.  There is no relationship between any current right or 
left knee disability and the veteran's military service. 


CONCLUSIONS OF LAW

1.  The veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

2.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

3.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in June 
2003, and in an April 2003 statement of the cases, and a 
February 2005 supplemental statement of the case.  In 
particular, the June 2003 letter informed the veteran that to 
substantiate his service connection claims he must 
demonstrate that he has a current disability that is related 
to service.  In the June 2003 letter, the RO instructed the 
veteran that the evidence included a statement from a doctor, 
private or VA.  The letters advised the veteran that VA must 
make reasonable efforts to assist him in getting evidence, 
including service/personnel medical records, VA out-patient 
treatment records and examination reports, or relevant 
records held by any government agencies.  The veteran was 
told that it was his responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in his possession.  Thus, the RO has satisfied the 
requirement to notify the claimant of which portion of the 
information and evidence, if any, was to be provided by the 
claimant and which portion, if any, would be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Although the notice required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claims in September 2002, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

Regarding VA's duty to assist, service medical records, post-
service VA treatment and examination reports, statements and 
hearing testimony of the appellant are of record.  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  This is 
especially so given that the veteran testified in support of 
his claims before a hearing officer and the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona in February 
2004 and August 2005, respectively.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.  

II.  Relevant Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims has held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In addition, certain chronic diseases, such as arthritis or 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma in service such as due to noise 
exposure, audiometric test results showing an upward trend in 
auditory thresholds, post-service audiometric testing 
establishing current hearing loss constituting a disability 
under 38 C.F.R. § 3.385, and competent evidence relating 
current hearing loss disability to active service.  Id., at 
159-60.

III.  Analysis

The veteran contends in written statements, and during 
hearings at the RO, that he currently has right and left knee 
disabilities as a result of marching on hard asphalt surfaces 
while in combat boots during service.  He maintains that 
during service, a "surgeon," told him that he had "bone 
chips" in his right knee.  Concerning his right ear hearing 
loss, he maintains that it is the result of his duties as a 
military policeman and tank commander during his first and 
second periods of military service, respectively.

Right ear hearing loss

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
reflects that his military occupational specialty for his two 
periods of military service were a military policeman and 
armor crewman, respectively.  Service medical records are 
devoid of any subjective complaints or clinical findings of 
right ear hearing loss.  (Parenthetically, the Board notes 
that in June 1975, the veteran complained of right ear pain; 
in January 1977, the veteran's right ear was blocked with wax 
and was tender; and, in November 1978, the right tympanic 
membrane was slightly swollen with some fluid.  An assessment 
of otitis external was recorded).  Separation examination 
reports from the veteran's two periods of military service, 
dated in February 1972 and January 1979, reflect that the 
veteran's ears were noted to have been "normal" at 
discharge.  Audiological evaluations revealed that the 
veteran did not have right ear hearing loss in accordance 
with 38 C.F.R. § 3.385.  

Post-service private and VA treatment and examination 
reports, dating from November 1988 to July 2005, are of 
record.  The only private treatment record pertinent to the 
veteran's right ear hearing loss claim is an audiological 
examination report, dated in November 1988.  The referenced 
report does not contain a numerical interpretation of the 
auditory thresholds for any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz.  Speech recognition scores of 100 
and 92 in the right and left ears, respectively, were 
recorded.  The examiner's summary, based on audiogram, was 
that the veteran's hearing in the right ear was within normal 
limits.  At that time, the veteran gave a history of having 
been exposed to artillery and gunfire during service.  When 
examined by VA in May 2002, the veteran reported a history 
with respect to his hearing loss, which is consistent with 
that previously reported in this decision.  Audiometric 
testing was performed.  The veteran did not have hearing loss 
which would satisfy the criteria for right ear hearing loss 
disability in accordance with 38 C.F.R. § 3.385.  The 
examiner concluded that the veteran's hearing in the right 
ear was within normal limits. 

When seen in a VA outpatient clinic in January 2003, the 
veteran reported having right ear hearing loss for the 
previous fifteen years.  He reported that during service, he 
had at least one incident of unprotected exposure to cannon 
fire from a short distance.  The veteran denied having any 
tinnitus.  Audiometric testing revealed normal hearing but 
for moderate left high frequency sensorineural hearing loss 
with excellent discrimination and negative reflex decay.  The 
examiner entered an assessment of probably noise induced 
loss.

During a July 2004 VA examination, audiometric testing was 
performed.  The veteran did not have hearing loss which would 
satisfy the criteria for right ear hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The examiner concluded 
that the veteran had normal hearing sensitivity in the right 
ear. 
The Board finds that service connection for right ear hearing 
loss is not warranted.  In reaching the foregoing conclusion, 
it should be noted that the audiological evidence of record 
reveals scores that are not greater than 40 decibels at any 
one of the pertinent frequencies or 26 decibels or greater 
for at least three of the relevant frequencies.  Speech 
recognition was greater than 94 percent.  Therefore, because 
these scores fall outside what constitutes a disability for 
VA purposes under 38 C.F.R. § 3.385, a present right ear 
hearing loss disability has not been established.  

Thus, in the absence of any current right ear hearing loss 
disability as defined by regulation, service connection must 
be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (compensation may only be awarded 
to an applicant who has a disability existing on the date of 
the application, and not for past disability); Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  Despite the veteran's statements that he 
suffers from right ear hearing loss, the veteran is not 
competent to say whether any loss of acuity rises to the 
level of disability as defined by VA.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Given the state of the medical 
evidence, the Board finds that the preponderance of the 
evidence is against the claim of service connection for right 
ear hearing loss.

Right and Left Knee disabilities

A May 1970 service entrance examination report reflects that 
the veteran's lower extremities were found to have been 
"normal."  In the notes section of the report, the examiner 
indicated that the veteran had a one inch scar below the 
right knee (The veteran related that he had the scar prior to 
service entrance-see July 2004 VA examination report).  On a 
February 1975 Report of Medical History, the veteran denied 
having a "trick" or locked knee.  In July 1977, the veteran 
reported to the general dispensary, where he complained of 
right knee pain and a clicking sensation when he walked, 
especially when he descended stairs.  A physical evaluation 
of the right knee was totally within normal limits.  Although 
the examiner ordered X-rays of the veteran's right knee, it 
does not appear that they were subsequently performed.  A 
January 1979 separation examination report reflects that the 
veteran's lower extremities were reported as "normal."  

Post-service private and VA treatment and examination 
reports, dating from November 1988 to July 2005, reflect that 
the veteran was first diagnosed with degenerative joint 
disease of the right and left knees in the late 1990's (see 
January 1996 report of Cigna Healthcare).  A May 2002 VA 
examination report reflects that the examiner reviewed the 
claims file prior to the examination.  After an examination 
of the veteran's knees, the examiner entered a diagnosis of 
chronic knee pain probably due to chondromalacia of the 
patella; an opinion as to the etiology of the bilateral knee 
disability was not provided. 

Upon evaluation by VA in February 2004, the examiner noted 
that he did not have the veteran's claims file for review.  
The veteran gave a history with respect to both his knees, 
which is consistent with that previously reported in this 
decision.  After a physical evaluation of the knee, the 
examiner entered a diagnosis of right knee with strain and 
normal X-rays and left knee with tear at the medial meniscus.  
Functional impairment with respect to both knees was noted to 
have been slight.  The examiner noted that there was no 
evidence of bone chips, weakness, fatigue, and incoordination 
of the knees.  Thereafter, in an addendum to the examination, 
the examiner indicted that he had reviewed the claims file to 
include service medical records and recent X-rays and 
magnetic resonance imaging scan (MRI) reports of the left and 
right knees.  The examiner concluded that because there was 
only one reference to the right knee in the service, that 
that would not lead to any chronic condition.  With regards 
to the left knee, the examiner opined that since there was no 
evidence of any difficulty in service, it was not caused or 
related to military service.   

In a July 2005 report, S. D. W., M.D., reported the veteran's 
history and contentions with respect to his right and left 
knees, which are consistent with those previously reported in 
this decision.  After a physical examination of the knees, 
Dr. W. concluded that the veteran had a documented military 
service-related problem with respect to the right knee, which 
had become a progressive problem since that time.  Dr. W. 
noted that although there was a certain element of wear and 
tear associated with aging and progressive use, the veteran 
had no symptoms prior to his military service and his 
"symptoms" during service, such as marching in fully-loaded 
combat gear on hard asphalt surface, could have been an 
inciting incident to his right knee and contributed to his 
chondromalacia of the patella.  Regarding the left knee, Dr. 
W. maintained that although the veteran stated that he had 
injured his left knee in service, there was, apparently, no 
documented incidents in service.  At that time, Dr. W. found 
it difficult to make any connection between the veteran's 
left knee medial meniscus tear, which was demonstrated on 
physical examination and a magnetic resonance imaging scan 
(MRI).  Dr. W. stated that his conclusions were based upon a 
review of the veteran's medical history, his interview with 
the appellant and a review of available records, to include 
MRIs and an orthopedic examination.  

In reviewing the evidence set forth above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for right and left knee disabilities.  
In reaching this opinion, the Board notes that while service 
medical reflects that the veteran was seen for right knee 
pain in July 1977, the remainder of the records are entirely 
negative for any clinical findings of right or left knee 
pathology.  Indeed, when examined for service discharge in 
January 1979, the veteran's lower extremities were found to 
have been "normal."  In addition, as the first post-service 
medical evidence of any degenerative arthritis of the right 
and left knees was not until the 1990's, service connection 
on a presumptive basis is not warranted for either knee.  
38 C.F.R. §§ 3.307, 3.309.

With regards to service connection on a direct basis for 
right knee disability, there are opinions both for and 
against the veteran's the veteran's claim.  The July 2005 
opinion of S. D. W. is equivocal at best.  In this regard, 
Dr. W. concluded that the veteran's "symptoms" during 
service, such as marching with fully-loaded combat gear on 
asphalt surfaces, could have been (italics added) an inciting 
incident to his right knee and contributed to his current 
chondromalacia patella.  In this regard, the Board notes that 
The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as non-evidence."  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

In contrast, the July 2004 VA examiner was definitive in his 
conclusion that the one reference to the right knee 
discomfort in service, did not cause any chronic right knee 
condition.  The Board finds that this opinion is supported by 
the post-service private and VA medical records, which are 
devoid of any chronic left or right knee disability until the 
early 1990's, when the veteran was diagnosed as having 
chondromalacia of the patella and degenerative joint disease 
of the knees.  The Board does not find any material omission 
on the part of the VA examiner in the formulation of his 
opinions.   

Regarding the veteran's left knee disability, both the July 
2004 VA examiner and the veteran's treating physician, S. D. 
W., M.D., have concluded that in the absence of any 
subjective complaints or clinical findings referable to the 
left knee in service, that there is no causal connection 
between the appellant's current left disability and his 
military service. 

IV.  Conclusion

Although the veteran contends that he currently has right ear 
hearing loss, and right and left knee disabilities as a 
result of his military service, there is no indication, and 
he does not contend, that he has any education, training or 
experience which would make him competent to render medical 
opinions concerning diagnoses or causal relationships.  See 
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

For above cited reasons, the claims for service connection 
for right ear hearing loss and right and left knee 
disabilities must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).





ORDER

Service connection for right ear hearing loss is denied.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied. 



____________________________________________
DEBORAH W. SINGELETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


